
	

116 S960 IS: We the People Commission on Full Representation Act of 2019
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 960
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2019
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To establish a commission to develop proposals regarding voting representation for citizens of the
			 United States who reside in a territory, commonwealth, or Federal District
			 of the United States.
	
	
		1.Short title
 This Act may be cited as the We the People Commission on Full Representation Act of 2019.
 2.Definition of covered jurisdictionIn this Act, the term covered jurisdiction means— (1)Puerto Rico;
 (2)the District of Columbia; (3)Guam;
 (4)the United States Virgin Islands; (5)American Samoa; and
 (6)the Northern Mariana Islands. 3.Establishment of commission (a)EstablishmentThere is established a commission to be known as the We the People Commission on Full Representation (in this Act referred to as the Commission).
			(b)Membership
 (1)CompositionThe Commission shall be composed of 10 members, appointed as follows: (A)Two members appointed by the President.
 (B)Two members appointed by the majority leader of the Senate. (C)Two members appointed by the minority leader of the Senate.
 (D)Two members appointed by the Speaker of the House of Representatives. (E)Two members appointed by the minority leader of the House of Representatives.
					(2)Qualifications
 (A)In generalThe Commission shall include not less than 1 member who represents each covered jurisdiction. (B)RepresentationTo represent a covered jurisdiction for purposes of subparagraph (A), an individual shall—
 (i)be a native of the jurisdiction; (ii)be an elected representative of the jurisdiction;
 (iii)have lived in the jurisdiction for a period of not less than 10 years; or (iv)have expertise, such as academic expertise, on the jurisdiction.
 (3)Appointment deadlineMembers of the Commission shall be appointed not later than 90 days after the date of enactment of this Act.
 (c)Period of appointmentMembers of the Commission shall be appointed for the life of the Commission. (d)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made.
			(e)Meetings
 (1)Initial meetingThe Commission shall hold its first meeting not later than 30 days after a majority of members are appointed to the Commission.
 (2)MeetingThe Commission shall regularly meet at the call of the Chair. Such meetings may be carried out through the use of telephonic or other appropriate telecommunication technology if the Commission determines that such technology will allow the members to communicate simultaneously.
 (f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.
 (g)ChairThe President shall designate a member of the Commission to be the Chair of the Commission. 4.Duties (a)Development of proposalsThe Commission—
 (1)shall develop a proposal for each covered jurisdiction regarding voting representation for citizens of the United States who reside in that jurisdiction;
 (2)in a proposal for a covered jurisdiction under paragraph (1), may recommend— (A)any type of representation, including statehood or voting representation only in the House of Representatives; or
 (B)no representation; and (3)in determining under paragraph (1) whether and, if so, how a covered jurisdiction should be represented, shall consider—
 (A)whether the jurisdiction has held a referendum on achieving voting representation in the United States; and
 (B)the size of the jurisdiction. (b)ReportNot later than 2 years after the date of enactment of this Act, the Commission shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Rules of the House of Representatives a report that contains the proposals developed under subsection (a).
			5.Powers of Commission
 (a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive evidence as the Commission considers advisable to carry out the responsibilities of the Commission.
 (b)Information from Federal agenciesThe Commission may secure directly from any department or agency of the Federal Government such information as the Commission considers necessary to carry out the duties of the Commission.
			(c)Information from nongovernmental organizations
 (1)In generalIn carrying out its duties, the Commission may seek guidance through consultation with foundations, veteran service organizations, nonprofit groups, faith-based organizations, private and public institutions of higher education, and other organizations as the Commission determines appropriate.
 (2)Sense of CongressIt is the sense of Congress that the Commission should consult with nongovernmental organizations as authorized under paragraph (2).
 (d)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.
 (e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 6.Commission personnel matters (a)Compensation of members; travel expensesEach member shall serve without pay but shall receive travel expenses to perform the duties of the Commission, including per diem in lieu of subsistence, at rates authorized under subchapter I of chapter 57 of title 5, United States Code.
 (b)StaffThe Chair, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and any other personnel that may be necessary to enable the Commission to carry out the functions of the Commission—
 (1)without regard to the provisions of title 5, United States Code, governing appointments in the competitive service; and
 (2)without regard to the provision of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates, except that no rate of pay fixed under this paragraph may exceed the equivalent of that payable for a position at level IV of the Executive Schedule under section 5315 of that title.
 (c)Detail of Government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and that detail shall be without interruption or loss of civil service status or privilege.
			(d)Personnel as Federal employees
 (1)In generalThe executive director and any personnel of the Commission shall be considered employees under section 2105 of title 5, United States Code, for purpose of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
 (2)Members of the CommissionParagraph (1) shall not be construed to apply to members of the Commission. (e)Commission recordsThe Commission shall keep an accurate and complete record of the actions and meetings of the Commission. The record shall be made available for public inspection and the Comptroller General of the United States may audit and examine the record.
 (f)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge the duties of the Commission under this Act.
 (g)Expert and consultant serviceThe Commission may procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, at rates not to exceed the daily rate paid to a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (h)Physical facilities and equipmentUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. The administrative support services may include human resource management, budget, leasing accounting, and payroll services.
 7.Termination of CommissionThe Commission shall terminate 30 days after the date on which the Commission submits the report under section 4.
		8.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as may be necessary to the Commission to carry out this Act.
 (b)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until expended.
			
